Case 6:14-md-02557-GAP-TBS Document 324 Filed 04/18/19 Page 1 of 1 PageID 2969




                              UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION



     In re:
     Auto Body Antitrust Litigation                                Case No: 6:14-md-2557-Orl-31TBS
     _____________________________________                                   (all cases)



                                                   ORDER
            This matter came before the Court at a status conference before the undersigned and Judge

     Smith. After discussion with counsel representing both plaintiffs and defendants, it was agreed

     that, as to each case, the current stay should remain in effect pending resolution by the Eleventh

     Circuit of the three antitrust cases that remain on appeal. 1 This stay also applies to any party’s

     obligation to refile previously dismissed motions within 30 days of the resolution of any appeal.

            DONE and ORDERED in Chambers, Orlando, Florida on April 18, 2019.




            1
              Those three cases are Capitol Body Shop, Inc. v. State Farm Mutual Automobile
     Insurance Company, Case No. 6:14-cv-6000; Indiana Autobody Association, Inc. v. State Farm
     Mutual Automobile Insurance Company, Case No. 6:14-cv-6001; and Alpine Straightening
     Systems v. State Farm Mutual Automobile Insurance Company, Case No. 6:14-cv-6003.
